Citation Nr: 0603873	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased evaluation for postoperative 
hammer toe deformity of the second toe of the left foot, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Nashville, Tennessee.  In September 2002 the RO, in pertinent 
part, granted the veteran a 10 percent evaluation for hammer 
toe and a 10 percent evaluation for pseudofolliculitis 
barbae.  

In a January 2004 decision the Board, again in pertinent 
part, granted a 20 percent rating for the service-connected 
hammer toe deformity and REMANDED the veteran's claim for an 
increased evaluation, in excess of 10 percent disabling, for 
pseudofolliculitis barbae.  

The veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
In May 2004 the veteran's representative and the VA Office of 
General Counsel filed a joint motion to partially vacate the 
prior Board determination and stay proceedings on the basis 
that the Board did not provide an adequate statement of 
reasons and bases for its determination, and failed to 
adequately address whether VA complied with its duties under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  By Order dated in May 
2004, the Court granted the joint motion and the part of the 
Board's January 2004 decision which denied a rating in excess 
of 20 percent for the hammer toe deformity was vacated.  The 
case was remanded to the Board for further action in 
accordance with the Court's mandate.

The Board remanded this appeal to the RO for further 
development in June 2004.  After the RO attempted the 
requested development, the RO continued the denial of an 
increased evaluation for postoperative hammer toe deformity 
of the second toe of the left foot beyond the current 20 
percent rating.

The issue of entitlement to an increased evaluation for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision.


FINDING OF FACT

The veteran's postoperative hammer toe deformity of the 
second toe of the left foot is manifested primarily by 
shortening of the toe and pain which is increased on use; 
more than moderate disability of the foot due to the service 
connected second toe disability has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for postoperative hammer toe deformity of the second 
toe of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Codes 5172, 5282, 5284.  (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

The veteran argues that an increased evaluation is warranted 
for postoperative hammer toe deformity of the second toe of 
the left foot.  

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim for a higher initial 
evaluation for postoperative hammer toe deformity of the 
second toe of the left foot.  The evidence includes, but is 
not limited to:  prior rating decisions; the appellant's 
contentions; a VA examination report dated in November 1984; 
a VA Radiographic report dated in September 1998; a VA Feet 
examination report dated in January 2002; a handwritten 
letter from Complete Health Care dated in May 2002; a 
handwritten note from Dr. Slutsky dated in May 2002; and an 
orthopedic progress note from Dr. Gossum dated in October 
2002.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the appellant or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claim for an increased evaluation for 
postoperative hammer toe deformity of the second toe of the 
left foot.

The VA Feet examination report from January 2002 showed that 
the veteran complained of pain and weakness in his second toe 
left foot.  The pain radiated from the top of his toe to the 
top of his foot.  He also complained of stiffness, swelling, 
sensation of heat and redness, easy fatigue and lack of 
endurance.  It had "just been hurting."  Symptoms at rest 
were a dull ache, standing "hurt a lot" with increased 
aching and throbbing.  Walking produced increased aching and 
throbbing.  The veteran also complained that his toe was 
tender to the touch.  He had four surgical repairs in 1998 
and was given an orthotic to wear on top of his toe which did 
not help.  There was no chronic treatment but the pain 
medication the veteran took for his back helped.  He reported 
that pain was a daily, constant problem that had been present 
for 20 years.  After work the veteran rated the pain at 10/10 
and at rest at 4/10.  Precipitating factors included walking, 
standing and weather changes.  Alleviating factors included 
medications, elevation, and rest.  Regarding functional 
impairment, the veteran reported that he frequently had to 
stop activity, rest, and elevate his foot.  The veteran did 
not use a crutch, brace, cane or corrective shoes.  He had a 
round orthotic for the top of the toe.  At that time the 
veteran worked as an input auditor and reported that he had 
to lift and elevate his feet to rest and stop the pain.  
Also, he tried to soak his foot in hot water and pace himself 
walking.  

On physical examination the veteran had no active range of 
motion in the second left toe.  Passive range of motion was 
15 degrees backward flexion.  There was no essential movement 
forward or under.  The second left toe was also 4cm long, 
about 1cm to 1.5cm shorter than the other toes.  The veteran 
reported his pain and weakness were the limiting factors.  
His range of motion stopped at the point of aching and 
worsening pain.  There was pain with movement, +1 edema of 
the entire toe, weakness, and tenderness.  The veteran's gait 
showed an occasional limp with shooting pain.  Again 
regarding functional limitations, the veteran could not walk 
or stand for long periods of time and the toe required 
frequent rest and elevation at work.  There were no calluses 
or breakdown.  His shoe was wearing down on the heel.  Pulses 
were 2+, there was 1+ edema, and there were several surgical 
scars.  The veteran was unable to rise on his toes or heels.  
The veteran's second left toe was a repaired hammer toe that 
was shorter, flat, and edematous compared to other toes.  The 
third left toe was also an early hammer toe.  

Dr. Gossum's October 2002 examination report showed that the 
veteran had a shortened left second toe with a well healed 
surgical scar over the dorsal aspect.  He had little motor 
control over that toe and it was flexible with brisk 
capillary refill.  The veteran ambulated normally without an 
antalgic gait and without a walking aid.  The veteran was 
able to do a single leg toe raise bilaterally although there 
was pain in the heel.  There was no pain over the medial 
aspect of the ankle with single leg toe raises.  Imaging 
showed evidence of prior surgery on the left second toe.  Dr. 
Gossum gave an assessment of residual pain status post left 
2nd hammer toe correction.   He also gave the veteran a 
referral for a custom orthotic.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's hammer toe deformity is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 
(DC) 5284 (2005).  A 20 percent evaluation is warranted for 
other foot injuries that are moderately severe.  A 30 percent 
evaluation is warranted for other foot injuries that are 
severe.  Finally, a 40 percent evaluation is warranted for 
other foot injuries with actual loss of use of the foot.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that amputation of one or two toes warrants a 20 
percent evaluation.  See38 C.F.R. § 4.71a DC 5127.

The Board notes that under 38 C.F.R. § 4.71a DC 5282, which 
specifically addresses hammer toe, a 10 percent evaluation is 
the highest possible evaluation. 

The evidence is not sufficient to warrant a rating in excess 
of 20 percent under DC 5284.  The evidence does not show that 
the veteran's hammer toe is consistent with a severe foot 
injury.  His service-connected hammer toe does not rise to 
the level of an amputated toe.  Dr. Gossum's October 2002 
report showed that he had little motor control over his 
second left toe, that it was flexible with a brisk capillary 
refill, and that the veteran ambulated normally without an 
antalgic gait and without a walking aid.  As such, an 
evaluation in excess of 20 percent is not warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, when 
looking at the history of the veteran's disability, the Board 
notes that the Board's January 2004 decision based its 20 
percent evaluation of the veteran's postoperative hammer toe 
deformity of the second toe of the left foot on "functional 
impairment caused by the pain, when viewed in conjunction 
with the DeLuca case."  Dr. Gossum's October 2002 report, 
which was received after the January 2004 Board decision, did 
not show additional functional loss as to approximate the 
criteria for a rating in excess of 20 percent under DC 5284, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's postoperative hammer toe deformity of the 
second toe of the left foot causes "marked" interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision regarding this claim for a higher 
initial evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
December 2001 and July 2004.  The July 2004 letter satisfied 
element (1) by informing the veteran that evidence showing 
that his service-connected disability had increased in 
severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency identified by 
the veteran.  Finally, the February 2005 letter satisfied 
element (3) by informing the veteran that it is his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.

With respect to element (4), the Board notes that the RO's 
July 2004 letter contained a specific request that he send 
any evidence in his possession that pertained to his claim to 
VA.  In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of an August 2005 supplemental 
statement of the case (SSOC).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent disabling for postoperative 
hammer toe deformity of the second toe of the left foot is 
denied.


REMAND

The Board notes that in January 2004 the Board REMANDED the 
veteran's claim for an increased evaluation for 
pseudofolliculitis barbae to the RO for further development.  
However, it does not appear that the RO has performed the 
development requested in the Board's January 2004 REMAND.  
The Board must therefore REMAND the veteran's claim for an 
increased evaluation for pseudofolliculitis barbae to the RO 
once again for further development; in particular, for a VA 
dermatological examination to determine the severity of the 
veteran's service-connected pseudofolliculitis barbae.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a dermatology examination to 
determine the severity of his 
pseudofolliculitis barbae.  The claims 
folder must be made available to the 
examiner prior to the examination.  The 
dermatologist is requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The RO is requested 
to furnish the examiner the revised 
criteria for skin disorders and request 
the examination findings be consistent 
with the new criteria.  The examiner 
should also indicate whether there are 
extensive lesions, constant itching, 
exudation, or marked disfigurement.  The 
examiner is requested to include color 
photographs of the involved areas with 
the examination report.

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
increased evaluation is warranted.  If 
the decision remains in any manner 
adverse to the veteran on the issue, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


